[Cite as Hillman v. Brown, 132 Ohio St.3d 34, 2012-Ohio-1652.]




              HILLMAN, APPELLANT, v. BROWN, JUDGE, APPELLEE.
        [Cite as Hillman v. Brown, 132 Ohio St.3d 34, 2012-Ohio-1652.]
Appeals—Courts of appeals—Jurisdiction—Complaint seeking show-cause order
        filed in court of appeals separately from appeal of case from which
        allegation of contempt arose invokes neither original nor appellate
        jurisdiction of court—Court of appeals properly dismissed complaint.
      (No. 2011-1790—Submitted April 4, 2012—Decided April 17, 2012.)
      APPEAL from the Court of Appeals for Franklin County, No. 11AP-22.
                                 __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
complaint filed by appellant, Robert L. Hillman, for a show-cause contempt order
against appellee, Judge Susan Brown of the Tenth District Court of Appeals,
based on a judgment she entered in consolidated appeals involving Hillman.
Hillman v. Brown, 10th Dist. No. 11AP-22 (Sept. 29, 2011).
        {¶ 2} As constitutionally created courts, courts of appeals have inherent
power to punish contempt. See State ex rel. Johnson v. Perry Cty. Court, 25 Ohio
St.3d 53, 54, 495 N.E.2d 16 (1986), citing State ex rel. Turner v. Albin, 118 Ohio
St. 527, 161 N.E. 792 (1928), paragraph one of the syllabus. But Hillman did not
file his contempt motion in the pertinent appeals before the court of appeals;
instead, he sought to invoke the original jurisdiction of the court of appeals with a
complaint for a show-cause contempt order in a separate, new case.
        {¶ 3} Hillman’s complaint thus invoked neither the original nor the
appellate jurisdiction of the court of appeals under the Ohio Constitution, Article
                            SUPREME COURT OF OHIO




IV, Section 3(B), and was properly dismissed. See Brock v. Niemeyer, 130 Ohio
St.3d 80, 2011-Ohio-4704, 955 N.E.2d 981, ¶ 1.
                                                          Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                             __________________
       Robert L. Hillman, pro se.
       Michael DeWine, Attorney General, and Eric Butcher-Lyden and Damian
W. Sikora, Assistant Attorneys General, for appellee.
                           ______________________




                                        2